Citation Nr: 1043452	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-10 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) prior 
to February 12, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to December 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2006 rating decision in which the RO denied entitlement 
to a TDIU.  In February 2006, the Veteran filed a notice of 
disagreement.  A statement of the case (SOC) was issued in 
February 2007, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in March 
2007.

In September 2009, the Board remanded the claim for a TDIU to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include obtaining an examination regarding 
the severity of the Veteran's only service-connected disability, 
posttraumatic stress disorder (PTSD).  After accomplishing the 
requested action, in a February 2010 rating decision,  the AMC 
assigned a 100 percent rating for PTSD, effective February 12, 
2009.  The AMC continued to deny the claim for a TDIU for the 
period prior to the assignment of the total rating (as reflected 
in a February 2010 supplemental SOC (SSOC)).  

Following the rating decision and SSOC, in May 2010, the Veteran 
submitted a statement expressing his disagreement with the date 
assigned for the 100 percent rating.  Hence, the Board has 
characterized the matter remaining on appeal as involving the 
matter of the Veteran's entitlement to a TDIU prior to February 
12, 2009 (as reflected on the title page).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  For the period from the January 10, 2005 date of the claim 
for compensation benefits through February 11, 2009, the Veteran 
had been granted service connection only for PTSD, rated as 70 
percent disabling.  

3.  Competent medical opinion and other evidence of record tends 
to support a finding that, at the time the Veteran's filed for 
compensation benefits in January 2005, his  PTSD prevented him 
from obtaining and retaining substantially gainful employment.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a TDIU, for the period from January 10, 2005 through 
February 11, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for a TDIU, the 
Board finds that all notification and development action needed 
to fairly adjudicate this claim has been accomplished.  



II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  For the disability percentage requirements 
above, multiple disabilities incurred as a POW will be considered 
as one disability.  38 C.F.R. § 4.16(a).    

In this case, the Veteran meets the objective, minimum percentage 
requirements, set forth in 38 C.F.R. § 4.16(a), for consideration 
of a schedular TDIU for the period prior to February 12, 2009, as 
service connection was in effect for PTSD, rated as 70 percent 
disabling.  However, the remaining question is whether the 
Veteran's service-connected disability, in fact, rendered him 
unemployable for that time period.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.

The central inquiry is "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's education, 
special training, and previous work experience, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19;  see also Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment.  The ultimate question, however, is whether a 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Van Hoose, 4 Vet. App. at 363.

The Board also points out that, in adjudicating a claim for VA 
benefits, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  

On his January 2005 VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability), the Veteran 
indicated that he last worked in 2001 as an accounts manager.  He 
denied leaving his last job because of his disability.  He also 
indicated that his highest level of education was high school and 
that he suffered from a variety of disabilities, including PTSD, 
double hip replacement, high blood pressure, and osteoarthritis.

In response to his claim for a TDIU, the Veteran was afforded a 
VA examination in June 2005.  The examiner noted that the Veteran 
was not working and reported that he had been unable to obtain 
another job due to his PTSD.  Current symptoms including 
difficulty sleeping, hypervigilance, stress, and anger were 
noted.  The examiner found that based upon the Veteran's level of 
treatment and his reported symptom severity, there was no 
indication of unemployability due to PTSD.  A Global Assessment 
of Functioning (GAF) score of 58 was assigned.

In a May 2005 statement, the Veteran's VA  treating physician's 
assistant noted that in his opinion, the Veteran was unemployable 
due to his chronic PTSD.

A statement from a veteran's employment counselor indicated that 
he Veteran had several jobs in the past, none of which lasted 
long due to his PTSD.  He noted that the Veteran had been unable 
to find employment since 2001, and that the Veteran had reported 
to him that several employers had denied employment due to his 
diagnosis of PTSD.

The Veteran was afforded another VA examination in August 2008.  
On this examination, the examiner determined that the Veteran's 
PTSD was of a moderate degree.  He disagreed with the assessment 
that the Veteran was unable to work due to PTSD, and found that 
the Veteran would be capable of performing repetitive work in an 
environment without intense pressure or immediate supervision 
when watched constantly.  A GAF score of 55 was assigned.

VA outpatient treatment records for the period on appeal also 
track the Veteran's PTSD symptoms and treatment.  In April 2007, 
it was noted that the Veteran requested admission for worsening 
PTSD symptoms, and he feared that he would harm someone else.  A 
GAF score of 35 was assigned.

The record also reflects that the Veteran is in receipt of Social 
Security disability benefits with a primary diagnosis of 
osteoarthritis and a secondary diagnosis of mood disorders.

Considering the entire record in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that the evidence supports the assignment of a TDIU as of 
the date of the Veteran's original claim for 
compensation benefits in January 2005.

The record includes competent, probative evidence to support a 
finding that the Veteran's service-connected PTSD rendered him 
unemployable at the time he filed his January 2005 claim for 
compensation benefits.  The VA treating physician's assistant 
opinion the Veteran was unemployable due to his chronic PTSD, the 
veteran's counselors statements that PTSD rendered the Veteran 
unemployable due to his PTSD, as well as the Veteran's own 
credible statements indicates that the combined symptoms 
associated with his service-connected PTSD  imposed significant 
occupational impairment.  In addition, the Board notes that 
various VA outpatient treatment record reports from the period on 
appeal reflect serious symptomatology and a GAF score ranging in 
the severe range.

Although it is unclear to what extent the VA staff physician's 
assistant and veteran's employment counsel assistant had reviewed 
the Veteran's medical records, apparently, both opinions were 
rendered in light of some medical history (albeit, to include 
that reported by the Veteran).  

The Board points out that the record also contains contrary 
medical opinions from the two VA psychiatric examinations.  After 
reviewing the claims file and examining the Veteran, these 
physicians concluded that the Veteran's PTSD did not completely 
preclude him from obtaining and maintaining substantially gainful 
employment.

While neither the quantity of the medical opinions expressed (as 
opposed to the quality) nor the qualifications of those 
expressing them are dispositive in weighing medical evidence, in 
the circumstances of this case, the multiple opinions indicating 
that, for the time period in question, the Veteran was 
unemployable due to his service-connected PTSD, as well as the VA 
outpatient records reflecting severe symptomatology, are entitled 
to at least the same probative weight as the VA examiners' 
opinions finding that the Veteran could perform some types of 
work.  See Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993) ("It is 
the responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  Thus, the competent evidence is 
at least evenly balanced on the question of whether the nature 
and severity of the Veteran's service-connected PTSD prevented 
him from obtaining and retaining substantially gainful employment 
prior to February 12, 2009.

The Board also finds it probative that medical evidence from both 
prior to and following time period under consideration reflects 
serious symptomatology and contains opinions to the effect that 
the Veteran was then unemployable due to PTSD.  A private medical 
opinion from the Goldsboro Psychiatric Clinic from September 
2003, dates prior to the Veteran's January 2005 claim for a TDIU, 
reflects an assigned GAF score of 30, and opinion that the 
Veteran was unable to sustain work and social relationships and 
was permanently and totally disabled and unemployable due to 
PTSD.  Moreover, a January 2010 VA examiner opined that it was as 
least as likely as not that the Veteran's service-connected PTSD 
precludes him from securing and following substantially gainful 
employment consistent with his education and occupational 
experiences.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 
38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the evidence noted above, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board finds that his 
entitlement to a TDIU for the period prior to February 12, 2009, 
is established.


ORDER

A TDIU, for the period from January 10, 2005 through February 11, 
2009,is granted,  subject to the legal authority governing the 
payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


